           Case 2:20-cv-00437-RFB-DJA Document 32 Filed 06/11/20 Page 1 of 12



 1   BRIAN R. HARDY, ESQ.
     Nevada Bar No. 10068
 2   MARQUIS AURBACH COFFING
     10001 Park Run Drive
     Las Vegas, Nevada 89145
 3   (702) 382-0711
     bhardy@maclaw.com
 4
     BLAINE L. HUTCHISON, ESQ.
 5   Virginia Bar No. 93987
     Admitted Pro Hac Vice
     FRANK D. GARRISON, ESQ.
 6   Indiana Bar No. 34024-49
     Admitted Pro Hac Vice
 7   c/o NATIONAL RIGHT TO WORK
     LEGAL DEFENSE FOUNDATION, INC.
 8   8001 Braddock Road, Suite 600
     Springfield, Virginia 22160
 9   (703) 321-8510
     blh@nrtw.org
     fdg@nrtw.org
10
     Attorneys for Plaintiff
11   Ali Bahreman
                                  UNITED STATES DISTRICT COURT
12
                                      DISTRICT OF NEVADA
13

14

15   ALI BAHREMAN,

16                   Plaintiff,
                                                           2:20-cv-00437-RFB-DJA
17          v.
                                                        STIPULATION TO AMEND
                                                     COMPLAINT, MOOT MOTIONS TO
18   ALLEGIANT AIR, L.L.C. &                       DISMISS, AND SET TIME TO RESPOND
     TRANSPORT WORKERS UNION OF                        TO AMENDED COMPLAINT
19   AMERICA LOCAL 577,

20                   Defendants.

21          IT IS HEREBY STIPULATED by and between Plaintiff ALI BAHREMAN (“Plaintiff”),

22   through his counsel, Marquis Aurbach Coffing, Frank D. Garrison, and Blaine L. Hutchison,

23   Defendant, ALLEGIANT AIR, L.L.C. (“Allegiant”), by and through its counsel, Jackson Lewis

24   P.C., and Defendant TRANSPORT WORKERS UNION OF AMERICA LOCAL 577 (“TWUA”)
 1

 2
                                              1 of 3
 3
           Case 2:20-cv-00437-RFB-DJA Document 32 Filed 06/11/20 Page 2 of 12



 1   by and through its counsel, McCraken, Stemerman & Holsberry, and Phillips, Richard & Rind,

 2   P.A., (collectively, Allegiant and TWUA are “Defendants”), that the Plaintiff is authorized to

 3   amend his Complaint—Plaintiff’s Amended Complaint, ECF No. 26, is attached. The Plaintiff’s

 4   Amended Complaint makes both Defendants’ Motions to Dismiss, ECF Nos. 23, 25, moot. The

 5   Parties therefore stipulate that the Defendants have 21 days from the filing date of Plaintiff’s

 6   Amended Complaint to answer or file new motions to dismiss.

 7   This Stipulation is submitted and based upon the following:

 8      1. Plaintiff filed his Complaint on March 2, 2020. ECF No. 1. Defendants were served with

 9          the Complaint on March 9, 2020.

10      2. Defendants’ responses to the Complaint were originally due on March 30, 2020.

11      3. Plaintiff agreed to Defendants’ request for a 45-day extension to respond to the Complaint.

12          A joint stipulation by the Parties was filed on March 24, 2020. ECF No. 14.

13      4. Defendants filed Motions to Dismiss on May 13 and 14, 2020. ECF Nos 23, 25.

14      5. On May 27, 2020, Plaintiff filed the attached First Amended Complaint under Fed. R. Civ.

15          Proc. 15(a)(1)(B). ECF No. 26.

16   Dated this 8th day of June, 2020.

17    JACKSON LEWIS P.C.                              MARQUIS AURBACH COFFING

18    /s/ Joshua A. Sliker                            /s/ Blaine L. Hutchison
      JOSHUA A. SLIKER, ESQ.                          BLAINE L. HUTCHISON, ESQ.
      Nevada Bar No. 12493                            Admitted Pro Hac Vice
19    300 S. Fourth Street, Suite 900                 FRANK D. GARRISON, ESQ.
      Las Vegas, Nevada 89101                         Admitted Pro Hac Vice
20                                                    c/o NATIONAL RIGHT TO WORK LEGAL
      ANDREW McCLINTOCK, ESQ.                         DEFENSE FOUNDATION, INC.
21    Admitted Pro Hac Vice                           8001 Braddock Road, Suite 600
      FORD HARRISON LLP                               Springfield, Virginia 22160
      271 – 17th Street, NW, Suite 1900
22    Atlanta, Georgia 30363                          BRIAN R. HARDY, ESQ.
                                                      Nevada Bar No. 10068
23    Attorneys for Defendant                         10001 Park Run Drive
      Allegiant Air, LLC                              Las Vegas, Nevada 89145
24
 1                                                    Attorneys for Plaintiff Ali Bahreman

 2
                                                  2 of 3
 3
         Case 2:20-cv-00437-RFB-DJA Document 32 Filed 06/11/20 Page 3 of 12



 1   McCRACKEN, STEMERMAN &
     HOLSBERRY
 2
     /s/ Richard G. McCracken
 3   RICHARD G. McCRACKEN, ESQ.
     Nevada Bar No. 2748
     1630 S. Commerce Street, Suite A-1
 4   Las Vegas, Nevada 89102
 5   MARK RICHARD, ESQ.
     Admitted Pro Hac Vice
 6   OSNAT K. RIND, ESQ.
     Admitted Pro Hac Vice
 7   CHRISTINA S. GORNAIL, ESQ.
     Admitted Pro Hac Vice
 8   PHILLIPS, RICHARD & RIND, P.A.
     9360 SW 72nd Street, Suite 283
 9   Miami, Florida 33173

10   Attorneys for Defendant TWU Local 577

11
                                              IT IS SO ORDERED.
12
                                          ________________________________
                                            _________________________________________________________
13                                          United States
                                          RICHARD            District Court / Magistrate
                                                        F. BOULWARE,              II         Judge
                                          UNITED STATES DISTRICT JUDGE
14                                          Dated: ________________________
                                          DATED this 11th day of June, 2020.
15

16

17

18

19

20

21

22

23

24
 1

 2
                                              3 of 3
 3
                                                                     Case
                                                                     Case2:20-cv-00437-RFB-DJA
                                                                          2:20-cv-00437-RFB-DJA Document
                                                                                                Document32
                                                                                                         26 Filed
                                                                                                            Filed06/11/20
                                                                                                                  05/27/20 Page
                                                                                                                           Page41of
                                                                                                                                  of12
                                                                                                                                     9



                                                                1 Marquis Aurbach Coffing
                                                                  Brian R. Hardy, Esq.
                                                                2 Nevada Bar No. 10068
                                                                  10001 Park Run Drive
                                                                3 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                4 Facsimile: (702) 382-5816
                                                                  bhardy@maclaw.com
                                                                5 Attorney for Plaintiff Ali Bahreman

                                                                6                           UNITED STATES DISTRICT COURT
                                                                7                                   DISTRICT OF NEVADA
                                                                8 ALI BAHREMAN,                                     Case Number: 2:20-cv-00437-RFB-DJA
                                                                9                                Plaintiff,
                                                               10          vs.                                       FIRST AMENDED COMPLAINT FOR
                                                                                                                     DECLARATORY, MONETARY, AND
                                                               11 ALLEGIANT AIR, L.L.C. and                                INJUNCTIVE RELIEF
MARQUIS AURBACH COFFING




                                                                  TRANSPORT WORKERS UNION OF
                                                               12 AMERICA LOCAL 577,
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                                Defendant.
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14

                                                               15                               PRELIMINARY STATEMENT
                                                               16      1. Ali Bahreman brings this action under the Railway Labor Act (“RLA”) to redress an
                                                               17 unlawful collective bargaining agreement provision and unlawful action taken against an

                                                               18
                                                                    employee based on that provision. Allegiant Air, L.L.C. (“Allegiant”) and Transport Workers
                                                               19
                                                                    Union of America Local 577 (“TWU”) negotiated a “union security” agreement that takes
                                                               20
                                                                    away an employee’s bidding privileges if that employee refrains from paying TWU “service
                                                               21

                                                               22 charges.” This “union security” agreement violates the RLA because the statute’s plain

                                                               23 meaning only allows for a “union security” agreement that conditions payment of “service

                                                               24 charges” on continued employment. Under their illegal “union security” agreement, Allegiant

                                                               25 and TWU unlawfully revoked Plaintiff Ali Bahreman’s bidding privileges causing him

                                                               26
                                                               27                                             Page 1 of 9
                                                                                                                     MAC:8988-166 Ali Amended Complaint Final 5/27/2020 4:59 PM
                                                                     Case
                                                                     Case2:20-cv-00437-RFB-DJA
                                                                          2:20-cv-00437-RFB-DJA Document
                                                                                                Document32
                                                                                                         26 Filed
                                                                                                            Filed06/11/20
                                                                                                                  05/27/20 Page
                                                                                                                           Page52of
                                                                                                                                  of12
                                                                                                                                     9



                                                                1 monetary damages.

                                                                2       2. Moreover, if the “union security” agreement in the collective bargaining agreement is
                                                                3
                                                                    not a “union security” agreement under the RLA, then the collective bargaining agreement’s
                                                                4
                                                                    provision requiring nonunion members pay TWU a “service fee” or lose their bidding
                                                                5
                                                                    privileges is illegal under the RLA and violates the RLA’s duty of fair representation
                                                                6

                                                                7 requirement. In support of these contentions, Bahreman alleges:

                                                                8
                                                                                                    JURISDICTION AND VENUE
                                                                9
                                                                        3. Bahreman’s claims arise under the RLA, 45 U.S.C. § 151, et seq., and the judicially
                                                               10
                                                                    recognized duty of fair representation. This Court thus has jurisdiction over this action under
                                                               11
MARQUIS AURBACH COFFING




                                                               12 28 U.S.C. §§ 1331 (federal question) and 1337 (interstate commerce). Under 28 U.S.C. §§
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 2201 and 2202, the Court may declare Bahreman’s rights.
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14       4. Venue is proper in this Court according to 28 U.S.C. § 1391, because Bahreman’s
                                                               15
                                                                    claim arose in this district.
                                                               16

                                                               17                                            PARTIES

                                                               18       5. Bahreman is employed by Allegiant as a flight attendant, is an “employee” under RLA,
                                                               19
                                                                    45 U.S.C. §§ 151, 181, and is not a member of TWU.
                                                               20
                                                                        6. Bahreman resides in Henderson, Nevada.
                                                               21
                                                                        7. Allegiant is a “carrier” under RLA, 45 U.S.C. § 181.
                                                               22
                                                                        8. TWU is a “representative” under 45 U.S.C. § 151 and is the exclusive bargaining
                                                               23

                                                               24 representative for Bahreman and other flight attendants who work for Allegiant under 45

                                                               25 U.S.C. § 152.

                                                               26
                                                               27                                            Page 2 of 9
                                                                                                                     MAC:8988-166 Ali Amended Complaint Final 5/27/2020 4:59 PM
                                                                     Case
                                                                     Case2:20-cv-00437-RFB-DJA
                                                                          2:20-cv-00437-RFB-DJA Document
                                                                                                Document32
                                                                                                         26 Filed
                                                                                                            Filed06/11/20
                                                                                                                  05/27/20 Page
                                                                                                                           Page63of
                                                                                                                                  of12
                                                                                                                                     9



                                                                1                              LEGAL AND FACTUAL BACKGROUND
                                                                2       9. Bahreman falls within the “craft or class” represented by the TWU, because he works
                                                                3
                                                                    for Allegiant as a flight attendant.
                                                                4
                                                                        10. Under the RLA, TWU’s status as the “exclusive representative” for flight attendants
                                                                5
                                                                    means that it has a legal right to demand that Allegiant negotiate only with it over flight
                                                                6

                                                                7 attendants’ terms and conditions of employment. 45 U.S.C. § 152. The Union’s exclusive

                                                                8 representative status forecloses Allegiant’s ability to negotiate directly with nonunion

                                                                9 members—employees within the craft/class TWU represents but who refrain from union

                                                               10 membership. Id. As a result, the RLA forces nonmembers like Bahreman to accept TWU’s

                                                               11
MARQUIS AURBACH COFFING




                                                                    representation and extinguishes their individual right to deal directly with their employer.
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                        11. TWU’s status as Bahreman’s exclusive representative comes with a “Duty of Fair
                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                    Representation” and it is therefore illegal under the RLA to treat bargaining unit members,
                                                               14

                                                               15 like Bahreman, in an arbitrary or discriminatory manner or in bad faith.

                                                               16       12. Under the RLA it is illegal to “influence or coerce employees in an effort to induce

                                                               17 them to join or remain or not to join or remain members of any labor organization . . . or to

                                                               18
                                                                    collect or to assist in the collection of any such dues, fees, assessments, or other contributions.”
                                                               19
                                                                    45 U.S.C. § 152, Fourth.
                                                               20
                                                                        13. Under the RLA, exclusive representatives, like TWU, and employers, like Allegiant,
                                                               21
                                                                    may, however, maintain a “union security” agreement, which requires all represented
                                                               22

                                                               23 employees to pay union fees (“forced fees”) as a condition of continued employment—

                                                               24 including employees who are nonmembers of the union like Bahreman. 45 U.S.C. § 152,

                                                               25 Eleventh (emphasis added). The RLA provides only one means of enforcement of the “union

                                                               26
                                                                  security” requirement: discharge from employment. Thus, employees who are subject to a
                                                               27                                       Page 3 of 9
                                                                                                                       MAC:8988-166 Ali Amended Complaint Final 5/27/2020 4:59 PM
                                                                     Case
                                                                     Case2:20-cv-00437-RFB-DJA
                                                                          2:20-cv-00437-RFB-DJA Document
                                                                                                Document32
                                                                                                         26 Filed
                                                                                                            Filed06/11/20
                                                                                                                  05/27/20 Page
                                                                                                                           Page74of
                                                                                                                                  of12
                                                                                                                                     9



                                                                1 lawful “union security” agreement between their union and employer must pay the fees or the

                                                                2 employer has the power to fire them.

                                                                3
                                                                       14. Under the RLA, firing is the exclusive remedy that an employer and union can
                                                                4
                                                                    negotiate for and include in a “union security” clause if an employee refuses to pay forced
                                                                5
                                                                    fees as a condition of employment. Id. The RLA only permits a “union security” agreement
                                                                6

                                                                7 “as a condition of continued employment.” Id. The RLA does not permit an employer and a

                                                                8 union to enforce a “union security” agreement through other penalties or discrimination.

                                                                9      15. Allegiant and TWU negotiated and agreed to a five-year Collective Bargaining
                                                               10 Agreement (“CBA”), effective December 21, 2017, which included a “union security”

                                                               11
MARQUIS AURBACH COFFING




                                                                    agreement.
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                       16. The “union security” agreement within the CBA states, in relevant part:
                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                       Union Security
                                                               14

                                                               15          D. If a Flight Attendant becomes delinquent in the payment of her/his initiation
                                                                           fee, membership dues, or service charge such Flight Attendant shall be notified
                                                               16          by the Union via registered mail, return receipt requested, copy to the
                                                                           Company, that she/he is delinquent in the payment of initiation fee,
                                                               17          membership dues or service charge as specified herein and is subject to loss of
                                                                           all bidding privileges. Such a letter shall also notify the Flight Attendant that
                                                               18          she/he must remit the required payment within a period of fifteen (15) calendar
                                                                           days, or the Flight Attendant will lose all bidding privileges.
                                                               19
                                                                           E. If upon the expiration of the fifteen (15) days, the Flight Attendant still
                                                               20          remains delinquent, the Union shall, in a written order, certify to the Company,
                                                                           with a copy to the Flight Attendant, that the Flight Attendant has failed to remit
                                                               21          payment within the grace period allowed, and is, therefore, to lose all of her/his
                                                                           bidding privileges. Such loss of bidding privileges shall be deemed to be for
                                                               22          just cause.

                                                               23      17. Under this contract, flight attendants like Bahreman, who are subject to the “union

                                                               24 security” agreement, thus must pay forced fees to TWU or lose their bidding privileges.

                                                               25 Forced fees are not conditioned on continued employment. Instead, TWU and Allegiant

                                                               26
                                                                  agreed that flight attendants who do not pay forced fees remain employees but lose a very
                                                               27                                         Page 4 of 9
                                                                                                                     MAC:8988-166 Ali Amended Complaint Final 5/27/2020 4:59 PM
                                                                     Case
                                                                     Case2:20-cv-00437-RFB-DJA
                                                                          2:20-cv-00437-RFB-DJA Document
                                                                                                Document32
                                                                                                         26 Filed
                                                                                                            Filed06/11/20
                                                                                                                  05/27/20 Page
                                                                                                                           Page85of
                                                                                                                                  of12
                                                                                                                                     9



                                                                1 important contractual benefit, bidding privileges.

                                                                2      18. Bidding privileges are the source of a flight attendant’s ability to schedule preferred
                                                                3
                                                                    trips, vacations, and nonworking days.
                                                                4
                                                                       19. Loss of bidding privileges affects Bahreman’s quality of life by requiring that he be
                                                                5
                                                                    constantly on call to work and therefore cannot plan days off or hold secondary employment.
                                                                6

                                                                7      20. Bahreman is not a TWU member and has paid no forced fees to it.

                                                                8      21. On September 3, 2019, Allegiant notified Bahreman that his bidding privileges had

                                                                9 been suspended based on receiving a written order from TWU that he was delinquent in paying

                                                               10 initiation fees, membership dues, or “service charges.”

                                                               11
MARQUIS AURBACH COFFING




                                                                       22. Allegiant and TWU thus unlawfully punished Bahreman and discriminated against
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                    him by revoking his bidding privileges.
                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                       23. As a result of this unlawful employment action, Bahreman is unable to get his preferred
                                                               14

                                                               15 shifts at work and has almost no control over his schedule, unlike other flight attendants who

                                                               16 may “bid” for their preferred shifts based on their seniority.

                                                               17      24. Allegiant and TWU’s unequal and illegal treatment of Bahreman inflicted on him both
                                                               18
                                                                    monetary and non-monetary harms.
                                                               19

                                                               20                                    CLAIMS FOR RELIEF

                                                               21                         Count I: TWU and Allegiant violate the RLA
                                                                                          by enforcing an illegal union security clause.
                                                               22
                                                                       25. Paragraphs 1-24 are incorporated here by reference.
                                                               23

                                                               24      26. The RLA’s plain meaning only permits a “union security” agreement that requires

                                                               25 payment of union dues or fees “as a condition of continued employment.” 45 U.S.C. § 152.

                                                               26      27. The “union security” agreement between TWU and Allegiant does not condition
                                                               27                                             Page 5 of 9
                                                                                                                     MAC:8988-166 Ali Amended Complaint Final 5/27/2020 4:59 PM
                                                                     Case
                                                                     Case2:20-cv-00437-RFB-DJA
                                                                          2:20-cv-00437-RFB-DJA Document
                                                                                                Document32
                                                                                                         26 Filed
                                                                                                            Filed06/11/20
                                                                                                                  05/27/20 Page
                                                                                                                           Page96of
                                                                                                                                  of12
                                                                                                                                     9



                                                                1 Bahreman’s “continued employment” on whether he pays union dues or fees, but instead

                                                                2 conditions his “bidding privileges” on whether he pays union dues or fees.

                                                                3
                                                                       28. By its very terms, the RLA only permits unions and employers to use termination from
                                                                4
                                                                    employment as a remedy for enforcing a “union security” agreement. RLA Section 2,
                                                                5
                                                                    Eleventh, 45 U.S.C. § 152, Eleventh.
                                                                6

                                                                7      29. The “union security” agreement between TWU and Allegiant is therefore facially, and

                                                                8 as applied to Bahreman, unlawful under the RLA.

                                                                9      30. TWU and Allegiant inflicted monetary and non-monetary harm on Bahreman when
                                                               10 they violated his rights by ratifying, maintaining, and enforcing the unlawful “union security”

                                                               11
MARQUIS AURBACH COFFING




                                                                    agreement that harms Bahreman’s rights and discriminates him based upon unlawful
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                    considerations.
                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14    Count II: TWU and Allegiant violate the RLA by requiring nonunion members, like
                                                                            Bahreman, to pay TWU dues or fees or lose their bidding privileges.
                                                               15

                                                               16      31. Paragraph 1-30 are incorporated here by reference.

                                                               17      32. To the extent that the “union security” agreement in the contract between TWU and
                                                               18 Allegiant does not constitute a “union security” clause under 45 U.S.C. § 152, Eleventh, those

                                                               19
                                                                    defendants violate 45 U.S.C. § 152, Fourth by maintaining a discriminatory and burdensome
                                                               20
                                                                    requirement in their CBA that nonunion members, like Bahreman, pay TWU dues or fees or
                                                               21
                                                                    lose their bidding privileges.
                                                               22

                                                               23      33. 45 U.S.C. § 152, Fourth makes it illegal to “influence or coerce employees in an effort

                                                               24 to induce them to join or remain or not to join or remain members of any labor organization .

                                                               25 . . or to collect or to assist in the collection of any such dues, fees, assessments, or other

                                                               26 contributions.”
                                                               27                                           Page 6 of 9
                                                                                                                    MAC:8988-166 Ali Amended Complaint Final 5/27/2020 4:59 PM
                                                                     Case
                                                                      Case2:20-cv-00437-RFB-DJA
                                                                           2:20-cv-00437-RFB-DJA Document
                                                                                                  Document32
                                                                                                           26 Filed
                                                                                                               Filed06/11/20
                                                                                                                     05/27/20 Page
                                                                                                                               Page10
                                                                                                                                    7 of 9
                                                                                                                                         12



                                                                1       34. The discriminatory and burdensome CBA requirement that nonunion members, like
                                                                2 Bahreman, pay TWU dues or fees or lose their bidding privileges, not being a “union security”

                                                                3
                                                                    clause, does not qualify for the exception to the prohibitions under 45 U.S.C. § 152, Fourth
                                                                4
                                                                    that § 152, Eleventh provides.
                                                                5
                                                                        35. Thus, TWU and Allegiant violated, and continue to violate, 45 U.S.C. § 152, Fourth
                                                                6

                                                                7 by requiring, and continuing to require, Bahreman, a nonunion member, to pay TWU dues or

                                                                8 fees or lose his bidding privileges as an employment condition, since those actions clearly

                                                                9 “influence or coerce employees in an effort to induce them to join or remain or not to join or

                                                               10 remain members of any labor organization.”

                                                               11
MARQUIS AURBACH COFFING




                                                               12       Count III: TWU and Allegiant violate the RLA’s Duty of Fair Representation by
                          (702) 382-0711 FAX: (702) 382-5816




                                                                      requiring nonunion members, like Bahreman, to pay TWU dues or fees or lose their
                                                               13                                    bidding privileges.
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14       36. A union violates the fiduciary duty of fair representation it owes to all employees when
                                                               15 its conduct towards a collective bargaining unit member is arbitrary, discriminatory, or in bad

                                                               16
                                                                    faith.
                                                               17
                                                                        37. To the extent that the “union security” agreement between TWU and Allegiant does
                                                               18
                                                                    not constitute a “union security” clause under 45 U.S.C. § 152, Eleventh, TWU, in conjunction
                                                               19

                                                               20 with Allegiant, violates the RLA’s Duty of Fair Representation by maintaining and enforcing

                                                               21 a discriminatory and burdensome requirement in the CBA that nonunion members, like

                                                               22 Bahreman, will lose their bidding privileges unless they pay dues or fees to TWU.

                                                               23

                                                               24                                    REQUEST FOR RELIEF

                                                               25       Bahreman asks that this Court:

                                                               26       A. Declare that the “union security” agreement in the CBA and its enforcement violates
                                                               27                                             Page 7 of 9
                                                                                                                     MAC:8988-166 Ali Amended Complaint Final 5/27/2020 4:59 PM
                                                                     Case
                                                                      Case2:20-cv-00437-RFB-DJA
                                                                           2:20-cv-00437-RFB-DJA Document
                                                                                                  Document32
                                                                                                           26 Filed
                                                                                                               Filed06/11/20
                                                                                                                     05/27/20 Page
                                                                                                                               Page11
                                                                                                                                    8 of 9
                                                                                                                                         12



                                                                1 the RLA, as described in both Counts I and II, and violates the RLA’s Duty of Fair

                                                                2 Representation, and is therefore null and void;

                                                                3
                                                                       B. Permanently enjoin TWU and Allegiant from enforcing the “union security”
                                                                4
                                                                    agreement or enacting another similar provision;
                                                                5
                                                                       C. Permanently enjoin TWU and Allegiant from requiring that Bahreman pay TWU or
                                                                6

                                                                7 lose his bidding privileges under the CBA;

                                                                8      D. Enter an injunction restoring all of his bidding privileges;

                                                                9      E. Award him compensatory, nominal, and equitable damages resulting from the
                                                               10 unlawful revocation of his bidding privileges;

                                                               11
MARQUIS AURBACH COFFING




                                                                       F. Grant further relief as the Court finds necessary and proper; and
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                       G. Retain jurisdiction of this action for a reasonable period after entering a final judgment
                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                    to ensure that TWU and Allegiant comply with this Court’s orders.
                                                               14

                                                               15          Dated this 27th day of May, 2020.

                                                               16
                                                                                                                 MARQUIS AURBACH COFFING
                                                               17

                                                               18
                                                                                                                 By /s/ Brian R. Hardy, Esq.
                                                               19                                                   Brian R. Hardy, Esq.
                                                                                                                    Nevada Bar No. 10068
                                                               20                                                   10001 Park Run Drive
                                                                                                                    Las Vegas, Nevada 89145
                                                               21
                                                                                                                    s/Frank D. Garrison (IN Bar
                                                               22                                                   No. 34024-49) (Pro Hac
                                                                                                                    Vice)
                                                               23                                                   s/Blaine Hutchison (VA Bar
                                                                                                                    No. 93987) (Pro Hac Vice).
                                                               24                                                   c/o National Right to Work
                                                                                                                    Legal Defense Foundation,
                                                               25                                                   Inc.
                                                                                                                    8001 Braddock Road, Suite
                                                               26                                                   600
                                                                                                                    Springfield, Virginia 22160
                                                               27                                            Page 8 of 9
                                                                                                                     MAC:8988-166 Ali Amended Complaint Final 5/27/2020 4:59 PM
                                                                    Case
                                                                     Case2:20-cv-00437-RFB-DJA
                                                                          2:20-cv-00437-RFB-DJA Document
                                                                                                 Document32
                                                                                                          26 Filed
                                                                                                              Filed06/11/20
                                                                                                                    05/27/20 Page
                                                                                                                              Page12
                                                                                                                                   9 of 9
                                                                                                                                        12



                                                                1                                                 Telephone: (703) 321-8510
                                                                                                                  fdg@nrtw.org
                                                                2                                                 blh@nrtw.org
                                                                                                                  Attorney(s) for Plaintiff Ali Bahreman
                                                                3

                                                                4

                                                                5
                                                                                                CERTIFICATE OF SERVICE
                                                                6
                                                                     I hereby certify that the above First Amended Complaint is being served electronically
                                                                7 upon counsel listed below through the court’s ECF system.

                                                                8 Joshua A. Sliker, Esq. Jackson Lewis P.C
                                                                  Andrew Mcclintock, ESQ. FORD HARRISON L.L.P.
                                                                9 Richard G. McCraken, Esquire McCraken, Stemerman & Holsberry
                                                                  Mark Richard, Esquire; Osnat K. Rind, Esquire; and Christina S. Gornail, Esquire, Phillips,
                                                               10 Richard & Rind, P.A.

                                                               11
MARQUIS AURBACH COFFING




                                                                    Date: May 27, 2020
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  /s/ Frank D. Garrison
                                                               13 Frank D. Garrison
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27                                         Page 9 of 9
                                                                                                                 MAC:8988-166 Ali Amended Complaint Final 5/27/2020 4:59 PM
